Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is taken in response to remarks and amendments filed on 7/16/2021.
Claims 24-43 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 7/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 10,452,649 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Information Disclosure Statement(s) received on 7/16/2021 are in compliance with provisions of 37 CFR 1.97.   Accordingly, the Information Disclosure Statement(s) are being considered by the examiner except where lined through.

Allowable Subject Matter
In view of the amendment and updated search with further consideration, claims 24-43 are allowed as the prior art of record, the combined teaching of Baeumges and Agrawal and Kan fails to disclose the features in a particular manner as claimed.
	Baeumges discloses a recipient node of a multi-node data partitioning landscape can receive, directly from a requesting machine without being handled by a master node, a first data 
Agrawal discloses a system comprises Data servers which are accessible from the federated database management system are identified. For each data server, metadata describing data of a data source of that data server is retrieved in accordance with the application request. The retrieved metadata from each of the data servers is aggregated to produce an aggregated result in a uniform format. The aggregated result is provided. In another embodiment, for each data server, a source metadata request for metadata of that data server is generated in accordance with the application request and a source metadata application programming interface. A view is created based on the source metadata request for metadata for each data server.
Kan discloses a distributed storage system of the present invention includes a plurality of data nodes coupled via a network and respectively including data storage units. At least two of the data nodes hold in the respective data storage units thereof replicas of a plurality of types of data structures that are logically identical but are physically different between the data nodes.
However, the prior art made of records does not teach or fairly suggest the combination of elements, as recited in independent claims 24, 30, and 36. More specifically, the prior art of records does not specifically suggest wherein as argued and amended by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHEW FEN LIN/Primary Examiner, Art Unit 2166  
8/2/2021